


Exhibit 10.17

 

AMENDMENT NUMBER TWO TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT

 

This AMENDMENT NUMBER TWO TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Amendment”) is entered into as of February 23, 2011 between Thompson Creek
Metals Company USA, a Colorado corporation (“Thompson Creek”), and Pamela L.
Saxton (“Executive”), effective December 30, 2009 (the “Effective Date”).

 

RECITALS

 

WHEREAS, Thompson Creek and Executive entered into an Employment Agreement dated
August 4, 2008;

 

WHEREAS, Thompson Creek and Executive subsequently entered into an Amended and
Restated Employment Agreement effective December 30, 2009 and an Amendment to
Employment Agreement effective August 5, 2010 (collectively, the “Agreement”),
which Agreement remains in effect except as amended herein;

 

NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the parties
hereto, Thompson Creek and the Executive agree to amend the Agreement as of the
Effective Date as follows:

 

1.             A new paragraph 30 is hereby added to the Agreement as follows:

 

“PAYMENT PURSUANT TO RELEASE

 

30.           Notwithstanding anything to the contrary in this Agreement, in the
event that a payment to be made under this Agreement provides for the deferral
of compensation pursuant to section 409A of the Code and is pursuant to this
Agreement to be made to Executive within sixty days of the Executive’s
Termination of Employment but only upon the execution (and, if applicable, the
nonrevocation) of a general release, then, if such sixty-day period begins in
one taxable year of Executive and ends in a subsequent taxable year of
Executive, such payment shall only be made in such subsequent taxable year.”

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment on the dates
written below.

 

 

EXECUTIVE:

 

 

Pamela L. Saxton

February 23, 2011

 

Pamela L. Saxton

(Date)

 

 

 

 

 

 

 

THOMPSON CREEK METALS COMPANY USA:

 

 

 

 

 

 

 

/s/ Kevin Loughrey

February 23, 2011

 

By: Kevin Loughrey

(Date)

 

 

 

Its: President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------
